Citation Nr: 0420850	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  98-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for right 
ankle disability prior to October 9, 2001.

2.  Entitlement to a rating in excess of 10 percent for right 
ankle disability subsequent to October 9, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to October 
1967.  This matter comes from an October 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee that denied an increased rating 
for the veteran's service-connected right ankle condition, 
rated as 30 percent at the time.  In June 2003 the RO reduced 
the rating for the right ankle disability to 10 percent 
effective from October 9, 2001.


REMAND

As discussed in the introduction, in a June 2003 rating 
decision, the RO reduced the disability rating for the 
veteran's service-connected right ankle condition.  The 
veteran's representative has pointed out that the 2 VA 
examinations that were utilized for reducing the disability 
rating for the veteran's right ankle condition did not 
address the functional loss due to pain.  This should be 
accomplished.  See generally 38 C.F.R. §§ 4.40, 4.45 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given the special 
caveats concerning completeness of examinations that are used 
for reductions (38 C.F.R. § 3.344(a)), the Board finds that 
the veteran should be afforded another examination to 
determine the nature and extent of right knee condition.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), for the following actions:

The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an appropriate available 
medical specialist for purpose of 
ascertaining the severity of the service-
connected right knee disability.  The 
claims file must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All clinical findings 
should be reported in detail.  The 
examiner should conduct range of motion 
testing of right ankle, specifying the 
range of motion in degrees and to comment 
as to whether there is marked or moderate 
limitation of motion.  The examiner 
should comment on the effects of the 
service- connected right ankle disability 
upon the veteran's ordinary activity and 
on how it impairs him functionally, and 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


